Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3 and 5 are under consideration.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, drawn to cellulose particle(s) in the reply filed on December 14, 2021 is acknowledged.
Upon amendment by Applicant, claims 1, 3 and 5-18 are pending.
Claims 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 3 and 5 as filed on December 14, 2021 are pending and under consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 31, 2020 and May 10, 2021 were considered.

Claim Objections
Claims 1 and 3 are objected to
Claim 1:  “a main component” should recite “the main component” because paragraph [0015] of the instant, as-filed specification states “a main component” means the ratio of the cellulose is more than 50% by mass.  Therefore, there is only one main component.
Claim 1:  “on a surface” should presumably recite “on the surface” because “a particle” usually has one surface and antecedent basis therefore is implicit.  
Claim 3:  “a light scattering rate” should presumably recite “the light scattering rate”, however, the Examples at pages 32-33 of the instant, as-filed specification suggest there are multiple rates because the rate is a function of at least the observation of light incident angle as illustrated in Figure 1.
Appropriate correction is required.


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Innerlohinger et al. (US 2011/0009259, published January 13, 2011).
Regarding claim 1
Innerlohinger teach spherical, non-fibrillar cellulose particles (title; abstract; Figure 3; paragraphs [0040]-[0041], [0062]-[0067]; claims).  The particles have an irregular surface (wrinkle or fold-like) and a crystallinity from about 15 to 45% (paragraphs [0063], [0066]-[0067]; Figure 3).  
Regarding claim 3
Because Innerlohinger anticipate the particles of claim 1, the particles of Innerlohinger must also be characterized by a light scattering rate in a range of 50 to 230% because "[p]roducts of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  That it must be so is further evidenced by the instant, as-filed specification illustrating all that is required to attain scattering rates as claimed is an irregular surface as illustrated in Figures 1 and 3.
Regarding claim 5
	Innerlohinger teach cellulose is obtained from plants (paragraph [0005]).  

	The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kolakovic et al. “Spray-dried nanofibrillar cellulose microparticles for sustained drug release,” International Journal of Pharmaceutics 430:47-55, 2012, of record in view of Retsina et al. (US 2017/0190800, published July 6, 2017). 
Kolakovic teach microparticles produced by spray drying nanofibrillar cellulose (NFC); the microparticles have a fibrous structure (wrinkles or folds) on the surface and comprise 20% of an amorphous drug (title; abstract; SEM images of Figures 1 and 2; DSC curves of Figures 3 and 4), as required by instant claim 5.
	Kolakovic do not teach a crystallization degree of 80% or less (means a ratio of the crystalline region of the cellulose as defined in paragraph [0023] of the instant, as filed specification) as required by claim 1.
	Kolakovic do not teach a light scattering rate (as calculated as described at pages 6-8 and pages 31-33 of the instant, as-filed specification) as required by claim 3.
These deficiencies are made up for in the teachings of Retsina.
	Retsina teach nanocellulose which may be in the form of cellulose nanocrystals, cellulose nanofibrils or both; the nanocellulose is characterized by a crystallinity of at least 80% 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the nanofibrillar cellulose as taught by Kolakovic would have a crystallinity of at least 60%, of at least 80% as taught by Retsina.  Additionally and/or alternatively, it would have been prima facie obvious to optimize the crystallinity of the nanofibrillar cellulose because the degree of crystallinity correlates with mechanical strength.  See MPEP 2144.05.
Regarding the light scattering rate required by claim 3, because Kolakovic teach microparticles produced by spray drying nanofibrillar cellulose (NFC) and the combined teachings of Kolakovic in view of Retina render obvious a crystallization degree as instantly claimed, it is presumed that the microparticles rendered obvious by the combined teachings of the prior art are also characterized by the instantly claimed property.  In further support of this presumption, the microparticles of Kolakovic as illustrated in Figures 1 and 2 appear to have the same wrinkled surface morphology illustrated in Figure 3 of the instant specification for cellulose particles obtained by spray drying cellulose nanofibers (see paragraphs [0010] and [0066]-[0068] of the instant, as-filed specification).  That it must be so is further evidenced by the instant, as-filed specification illustrating all that is required to attain scattering rates as claimed is an irregular surface as illustrated in Figures 1 and 3.


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 16-20 of copending Application No. 17/275,891 in view of Retsina et al. (US 2017/0190800, published July 6, 2017).

	The copending claims are drawn to a particle containing cellulose, said particle having an uneven surface structure.  The uneven surface structure may be wrinkle or fold-like (claim 2).  The particle may have a light scattering rate of 50 to 230% (claims 6, 19).  
The conflicting claims differ with respect to the crystallization degree (means a ratio of the crystalline region of the cellulose as defined in paragraph [0023] of the instant, as filed specification) and the source of the cellulose.  However, as elaborated supra, in view of Retsina it would have been obvious that cellulose may be in the form of cellulose nanocrystals, cellulose nanofibrils or both and that that nanocellulose is characterized by a crystallinity of at least 80%.  Therefore, the instantly claimed particles are an obvious variant of the particles of the copending claims in view of the teachings of the prior art.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kamal et al. (US 2015/0307692) teach spray freeze-dried nanoparticles comprising nanocrystalline cellulose (title; abstract; paragraphs [0005], [0007], [0009]; Figures 2-6; claims).
	Laukkanen et al. (US 2014/0322327) teach drug delivery particles comprising nanofibrillated cellulose derived from plant material (title; abstract; Figures 14-15; claims).
Cassin (US 2005/0255135) teaches cellulose microbeads (title; abstract; claims).
Lou et al. “Fabrication and properties of low crystallinity nanofibrillar cellulose and a nanofibrillar cellulose-graphene oxide composite,” RSC Advances 5:67568, 2015 teach cellulose with a crystallinity as low as 22.3% (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633